FILED
                             NOT FOR PUBLICATION                              JUN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GARY SOLOMON,                                   No. 10-17663

               Plaintiff - Appellant,           D.C. No. 2:10-cv-00841-PMP-PAL

  v.
                                                MEMORANDUM *
BANK OF AMERICA HOME LOANS;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and TALLMAN, Circuit Judges.

       Plaintiff-appellant Gary Solomon appeals the district court’s denial of his

request for preliminary injunctive relief against defendants-appellees. Our




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 28 U.S.C. § 1292(a)(1). We dismiss the appeal as

moot.

        The district court denied Solomon’s request for a preliminary injunction

seeking to stay foreclosure proceedings. After Solomon filed this appeal, the

district court issued a final judgment dismissing the underlying action against all

defendants. We determine questions of mootness in light of the present

circumstances. Mitchell v. Dupnik, 75 F.3d 517, 528 (9th Cir. 1996). Because the

facts and circumstances supporting the preliminary injunction application have

materially changed, we cannot grant the requested relief. Doe and Associates Law

Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir. 2001) (holding that dismissal

of underlying action renders moot the district court’s denial of preliminary

injunctive relief). Accordingly, this appeal is moot.

        DISMISSED.




                                           2                                    10-17663